         Case 2:16-cv-02105-JAR Document 586 Filed 03/01/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

STEVEN WAYNE FISH, et al.,                      )
                                                )
                 Plaintiffs,                    )
                                                )        Case No. 16-2105-JAR-JPO
v.                                              )
                                                )
SCOTT SCHWAB, in his official capacity          )
as Secretary of State for the State of          )
Kansas,                                         )
                                                )
                 Defendant.                     )
                                                )
                                                )
PARKER BEDNASEK,
                                                )
                 Plaintiff,                     )
                                                )        Case No. 15-9300-JAR-JPO
v.                                              )
                                                )
SCOTT SCHWAB, in his official capacity          )
as Secretary of State for the State of          )
Kansas,                                         )
                                                )
                 Defendant.                     )
                                                )


           STATEMENT OF COMPLIANCE WITH LOCAL RULE 54.2
        REGARDING PLAINTIFFS’ APPLICATION FOR ATTORNEYS’ FEES


       I, Dale E. Ho, declare under penalty of perjury that the following is true and correct:


       1.      Plaintiffs submit this statement of consultation regarding their Application for

Attorneys’ Fees, Doc. 581, in accordance with Local Rule 54.2.


       2.      As set forth by in the recent declaration by counsel for Plaintiff Bednasek, the

Plaintiffs in the above-captioned matters have discharged their obligation to seek a consultation



                                                 1
         Case 2:16-cv-02105-JAR Document 586 Filed 03/01/21 Page 2 of 3




with the Defendant, and the parties have been unable to reach an agreement with regard to

Plaintiffs’ fees applications. See Declaration of Mark Johnson, Doc. 241-1 in Bednasek.


       The above and foregoing is true to the best of my knowledge and belief.




                                                           /s/ Dale E. Ho                   _
                                                           Dale E. Ho


       Date: March 1, 2021




                                               2
         Case 2:16-cv-02105-JAR Document 586 Filed 03/01/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 1st day of March, 2021, I electronically filed the above and

foregoing document using the CM/ECF system, which automatically causes notice and a copy of

this filing to be sent to all counsel of record.


                                                       /s/Sharon Brett
                                                       Sharon Brett
                                                       Attorney for Fish Plaintiffs




                                                   3
